Citation Nr: 1531106	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include residuals of colon cancer, and to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision denying entitlement to service connection for a gastrointestinal disorder.

This case was previously before the Board in May 2010, April 2011, and April 2013, and February 2014.  The Board denied the Veteran's claim for service connection for his gastrointestinal disorders in April 2011, and following the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in July 2012 vacating the April 2011 Board decision with instructions to obtain an additional VA medical examination.  The Board remanded the Veteran's case in April 2013 in accordance with the Court's decision.  In February 2014, the Veteran's claim returned to the Board, at which time it again denied service connection for gastrointestinal orders.  The Veteran appealed the Board's decision, and in a Joint Motion for Remand (JMR) granted by the Court February 2015, the parties agreed that a vacate of the February 2014 Board decision was appropriate.  The Court remanded the case for the Board to adjudicate the issue of entitlement to residuals of colon cancer, as part of the Veteran's original claim for service connection for gastrointestinal disorders.

The Board notes that the Veteran's case was remanded in May 2010 and April 2013, each time for additional development.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The Board notes that the Veteran expressed disagreement with a May 2010 RO rating decision that effectuated the Board's May 2010 decision to the extent that it granted a 50 percent rating for the Veteran's posttraumatic stress disorder (PTSD) and assigned an effective date of December 26, 2007.  While the Veteran and his attorney have requested a statement of the case in response to this disagreement, the Board finds that this is not the proper course of action.  In the May 2010 decision, the Board assigned the rating and assigned the effective date.  The May 2010 RO rating decision merely implemented the Board's decision.  The Veteran may not challenge the merits of the Board's May 2010 decision by expressing disagreement with the RO's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Therefore, the Board will not remand this matter for the RO to issue a statement of the case.


FINDING OF FACT

The Veteran's gastrointestinal disorders, to include colon cancer and residuals thereof, were not caused or aggravated by his service-connected PTSD, did not have onset in service, and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal conditions, to include colon cancer and residuals thereof, have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Gastrointestinal Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors and peptic ulcers, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

As an initial matter, the Board finds against service connection on a direct basis.  Although the Veteran's contentions are centered on a theory of service connection secondary to PTSD, VA must also consider service connection for the Veteran's gastrointestinal conditions on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  

However, the Board finds that there is no evidence of colon cancer or a chronic gastrointestinal disorder, or manifestations of those conditions, during or within one year of service.  Although the Veteran's service treatment records (STRs) show a diagnosis of gastritis following complaints of stomach ache, headache, and diarrhea that lasted for two days, there is no evidence that the gastritis experienced in service is related to the Veteran's current gastrointestinal problems.  Indeed, in a supplemental opinion provided in June 2010, a VA examiner noted that the Veteran's inservice incident was gastroenteritis, and was likely an isolated stomach flu type of illness because it was short-lived.  He explained that "these are quite frequently self-limiting, and do not cause any ongoing disability or complaints."  The examiner noted that gastroenteritis is viral-oriented and that there appeared to be no sequelae or further visits related to this complaint.  The Veteran's service treatment records are consistent with, and therefore supportive of the June 2010 VA examiner's opinion, in that there are no other entries in the STRs to support any further gastrointestinal complaints.  Furthermore, the Veteran underwent a re-enlistment examination in July 1970, which failed to reveal any gastrointestinal disorder. 

Additionally, the Board notes that the Veteran did not seek treatment for any gastrointestinal condition until approximately 1998, nor does he contend that he experienced gastrointestinal problems before then.  See February 2008 VA examination; July 2013 VA examination.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, despite the Veteran's contention that he was diagnosed with GERD by his private physician in approximately 1998, the Board finds it notable that the Veteran specifically denied symptoms of gastrointestinal conditions when seeking medical treatment during the time period on appeal.  A March 23, 2005 VA treatment record notes that the Veteran denied experiencing abdominal pain, nausea, diarrhea, vomiting, constipation, or melena.  A treatment record dated October 3, 2007 notes that the Veteran denied having indigestion, and a February 20, 2008 record notes that he denied having GERD.  During a general internal medicine examination conducted in July 2010, the Veteran denied experiencing any gastrointestinal symptoms except heartburn.  Physical examination revealed no abnormalities in the Veteran's abdomen or gastrointestinal system.  Contemporaneous lay statements found in medical records when medical treatment was being rendered are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper diagnosis and treatment, and thus is considered exceptionally trustworthy.  Finally, the Board notes that a 2004 colonoscopy revealed only benign polyps and diverticuli.  The Veteran was not diagnosed with colon cancer (i.e. malignant tumors) until 2012, well beyond the one-year requirement for application of 38 C.F.R. § 3.307 and § 3.309. 

In sum, the Board finds that the Veteran's colon cancer and residuals, and gastrointestinal disorders, are not directly related to service.  The gastroenteritis treated in service was an isolated illness.  There is no evidence of colon cancer or a chronic gastrointestinal disorder, or manifestations of those conditions, during or within one year of service.  Rather, the Veteran's gastrointestinal conditions, to include colon cancer and peptic ulcers, did not begin until many years after service.  Therefore, in the absence of any evidence in support thereof, service connection on a direct basis for colon cancer and residuals, and gastrointestinal disorders must be denied.

The Board notes that the Veteran experienced heartburn and peptic ulcers related to medications (ASAs and Mobic) for his service-connected knee condition, and has considered whether service connection may be warranted on a secondary basis.  See VA treatment record dated March 23, 2005.  However, the Veteran's medical records state that the peptic ulcers were not problematic as of March 2005, and Mobic was stopped due to that side effect.  Id.  There is no indication in the record that the Veteran's medications continued to cause heartburn or peptic ulcers after March 2005.  Since those conditions, as secondary to medications for the knee condition, had resolved several years prior to the filing of the Veteran's claim for service connection, service connection cannot be granted on that basis.  McClain, 21 Vet. App. at 321; Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); Brammer, 3 Vet. App. at 225.

The Board also finds that service connection for the Veteran's gastrointestinal disorders, to include colon cancer and its residuals, must be denied as secondary to PTSD.  The Veteran was provided with a VA examination in July 2013 specifically to assess whether his gastrointestinal conditions were caused or aggravated by his service-connected PTSD.  At that examination, the Veteran reported symptoms of diarrhea, gas, constipation, reflux, regurgitation, and nausea; however, the Veteran reported that his gas and diarrhea improved drastically since treatment for colon cancer.  He additionally reported heartburn, and discomfort in his lower right side and lower abdomen for about 10 to 15 years.  The Veteran stated that thinking about his colon cancer would cause a flare in his GERD, but he did not notice a significant association between GERD and PTSD.  As to relevant medical history, the examiner noted a diagnosis of GERD in approximately 1998, and that the Veteran had a significant history of drinking alcohol and smoking.

Following an in-person clinical interview, review of the claims file, and review of articles submitted by the Veteran, the examiner diagnosed the Veteran with GERD and residuals of colon cancer.  The examiner opined that the Veteran's currently diagnosed gastrointestinal disorder was "less likely than not" caused or aggravated by his service-connected PTSD.  She noted that the Veteran's symptoms were aggravated by lying down and especially eating.  She reviewed the three articles and found them to be unpersuasive in the Veteran's case and with respect to the specific disability on appeal.  The examiner noted that the "Reliving Trauma" article does not define "gastrointestinal distress," and did not support PTSD as a cause or aggravation of GERD or colon cancer.  She similarly noted that the U.S. Department of Health and Human Services Director's testimony "makes no claim of PTSD as a cause or an aggravation of GERD, nor does it support PTSD as a cause or aggravation of colon cancer."  The examiner noted that the "PTSD and Physical Health" article places a disclaimer warning that having people report about their own health conditions may not be valid, and refused to comment further, as it "appears as an editorial without references supplied." 

The examiner also based her negative nexus opinion on the fact that the Veteran's gastrointestinal symptoms started 10-15 years earlier, and that the majority of his symptoms resolved after his cancer surgery. In fact, she concluded that "the main cause of this veteran's gastrointestinal disorder was colon cancer."  The examiner agreed with the February 2008 VA examiner that the mechanisms causing gastroesophageal junction incompetence are transient lower esophageal sphincter relaxations; a hypotensive lower esophageal sphincter; and anatomic disruption of the gastroesophageal junction, often associated with hiatal hernia.  She further noted that risk factors for these conditions include obesity and smoking, both applicable in this Veteran's case.  Finally, she also noted that the Veteran reported a significant history of alcohol use, a known gastric irritant.

The Board finds that the July 2013 VA examiner's opinion constitutes credible and probative evidence that the Veteran's gastrointestinal disorders, to include colon cancer and residuals, were not caused or aggravated by his service-connected PTSD.

The Board acknowledges that the Veteran sincerely believes his condition to be related to his service-connected PTSD.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the July 2013 VA examiner, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his gastrointestinal disorders are related to service is less probative than the opinion of the July 2013 VA examiner.

Finally, the Board finds that the evidence contained in the articles submitted by the Veteran is speculative at best.  While a medical article or treatise can provide support, it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, such that there is at least a plausible causality based upon objective facts of a case rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, the articles are general in nature and do not include consideration of any facts specific to the Veteran's circumstances.  Furthermore, the July 2013 VA examiner expressly found that the articles did not support PTSD as a cause or aggravation of GERD or colon cancer.  Thus, the Board affords this evidence no probative value.

Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for gastrointestinal condition, to include colon cancer and residuals thereof and GERD, as secondary to PTSD.  Therefore, the Veteran's claim for service connection on that basis must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

II. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in January 2008 is of record.  The Regional Office (RO) has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Board notes that the Veteran claims to have been diagnosed and treated for his GERD by his family physician, and that the claims file contains no medical records from any private physician.  However, the Board finds that the VA does not have a duty to obtain these records.  The Veteran was sent a letter in January 2008 requesting that he identify any private physicians or hospitals pertaining to post-service treatment of his gastrointestinal disorders.  To date, he has failed to provide any identifying information of his family physician.  Therefore, a remand to obtain any additional private medical records is unnecessary, as he has not authorized VA to request them despite the notice discussed.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1) (2014).  As the Veteran has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c).

The Veteran was also provided with a VA examination in July 2013, and has made no allegations as to the inadequacy of that medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for gastrointestinal disorders, to include colon cancer and residuals thereof, is denied.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


